Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the application filed May 23, 2019.  Claims 1-20 are pending.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 16, it is not clear how the various layers are located since the term connected to does not require a direct connection.  Therefore, the various layers can be in an order.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a substantial asserted utility or a well-established utility.
The claims do not require the particular layered structure as shown in the drawings.  The term “coupled” does not require a direct connection. Thus, the various layers can be in any order.  However, orders that are different than that disclosed do not appear to be functional, and thus, would lack utility.
Claims 1-20 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for possible configuration and the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yogeswaren (2005/0002276).
	Regarding claim 1, Yogeswaren teaches the claimed well tool in Figure 1.  The claimed ultrasonic transducer is shown in Figure 10 as item 120; the claimed front layer is shown as items 152 and 154; the claimed rear layer is shown as item 162; the claimed backing layer is shown as item 160; and the claimed piezoelectric material is shown as item 140.  The rear layer is referred to a as a second backing layer.  However, paragraph 61 teaches the second backing layer as have attenuation properties that are similarly disclosed in applicant’s specification as the rear layer.  Thus, the second backing layer is equivalent to the rear layer or it would have been obvious to make the second backing layer as a rear layer as suggested by the reference.
	Regarding claims 2-3, one of ordinary skill in the art would be familiar with piezo electric transducers and waves.  It would have been obvious to make the layers quarter-wavelength plates to improve the efficiency of the transducer.  By matching the waves to the structure, the transducer would yield a predictable result.

	Regarding claim 5, see paragraph 56 and Figure 1.
	Regarding claim 6, the claimed sensor is shown as item 120; the claimed processing device is shown as item 130; and the claimed memory for storing instructions to perform the recited functions is taught in paragraph 31 and figure 3.
	Regarding claim 7, see paragraph 31.
	Regarding claim 8, see paragraph 31.
	Regarding claim 9, the ultrasonic transducer has been addressed in claim 1 and will not be repeated.   The hydrophone is taught as the acoustic sensor (item 120).
	Regarding claims 10-11, these limitations have been addressed in prior claims.
	Regarding claim 12, see paragraph 2.
	Regarding claim 13, this limitation has been addressed in claim 6.
	Regarding claims 14-15,  see paragraph 31. 
	Regarding claims 16-20, since the apparatus have been shown to be anticipated or obvious, the method of using the device in its intended manner would also be anticipated or obvious.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (10,481,288) teaches an ultrasonic transducer with backing element to improve performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



March 18, 2022